The points suggested in the petition of the parties hereto as to which a more definite expression is craved were substantially covered by the decision heretofore filed. The Court is of the opinion that the city council of Charleston has power to levy assessments upon the abutting property of the plaintiff for permanent improvements to streets and drains laid between the date of the ratification of the constitutional amendment ratified February 15, 1919, and the approval of the Act of the Legislature authorizing the city council of Charleston to make such assessments approved March 10, 1922, and that the city council of Charleston may assess and collect from the abutting property on Meeting Street, between Calhoun and Sheppard Streets, the cost of the drains laid on Meeting Street between July, 1920, and July, 1921.